Citation Nr: 1016450	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (namely, depression), including as secondary to 
service-connected left and right knee disabilities and 
hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from July 
1987 to April 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

There initially were three claims at issue on appeal - for 
service connection for an acquired psychiatric disorder 
(namely, depression) and a right knee disorder, as well as 
for an increased rating for an already service-connected left 
knee disorder.  But in a July 2009 decision during the 
pendency of this appeal, the RO granted the claim for service 
connection for the right knee disorder - in turn meaning the 
Veteran now had established bilateral (left and right) knee 
disability attributable to her military service.  In a 
subsequent September 2009 decision, the RO determined there 
was clear and unmistakable error (CUE) in the effective date 
assigned for service connection and a 10 percent rating for 
the left knee disability (specifically, the loss of extension 
component), and concerning the effective date assigned for 
service connection and a 10 percent rating for the right knee 
disability (both the limitation of flexion and extension 
components).  So the RO proposed to make necessary revisions 
in these awards.

The Veteran perfected an appeal to the Board concerning two 
claims:  (1) whether she was entitled to a rating higher than 
20 percent for the limitation of flexion component of her 
left knee disability, and (2) whether she was entitled to 
service connection for depression secondary to service-
connected disability, either her hypothyroidism or now 
service-connected bilateral (left and right) knee disability.  
She had a hearing at the RO in October 2009 before the 
undersigned Veterans Law Judge of the Board.  That type of 
hearing is also commonly referred to as a Travel Board 
hearing.  During the hearing, she withdrew her claim for a 
higher rating for her left knee disability.  38 C.F.R. § 
20.204 (2009).  So the only claim currently at issue concerns 
her depression.

There are a few other preliminary points also worth 
mentioning.  In August 2009, the Veteran submitted an 
application (VA Form 21-8940) for a total disability rating 
based on individual unemployabilty (TDIU).  In Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of 
Appeals for the Federal Circuit held that once a claimant: 
 (1)submits evidence of a medical disability, (2) makes a 
claim for the highest possible rating, 
and (3) submits evidence of unemployability, an informal 
claim for a TDIU is raised under 38 C.F.R. § 3.155(a).

And as the Federal Circuit Court more recently explained in 
Rice v. Shinseki, 251 F.3d 1378, 1384 (2001), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  Remands to the RO generally are 
via the Appeals Management Center (AMC).  VA's Office of 
General Counsel also has indicated that remanding the 
derivative TDIU claim does not preclude the Board from going 
ahead and deciding the claim for a higher rating for the 
disability that formed the basis of the TDIU claim.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 
6, 2001).

Here, though, as mentioned, the Veteran's only remaining 
claim on appeal is for service connection for an acquired 
psychiatric disorder - namely, depression.  And the RO's 
February 2007 decision already considered and denied this 
additional claim for a TDIU.  And since she did not appeal 
that decision denying this additional TDIU claim, that 
decision is final and binding on her concerning this 
additional claim based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  It appears she has filed another TDIU claim 
with the submission of her August 2009 application.  
So this additional claim is referred to the RO for 
appropriate development and consideration.  The Board does 
not have jurisdiction to consider it, even in a remand, 
because the Agency of Original Jurisdiction (AOJ, i.e., the 
RO) has not considered it in the first instance (since the 
prior February 2007 decision), much less denied the claim 
followed by the initiation and perfection of a timely appeal 
to the Board by the Veteran.  See 38 C.F.R. § 20.200 (2009).  
See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction over an issue not yet adjudicated 
by the RO).  



FINDING OF FACT

Based on the probative medical and other evidence of record, 
it is just as likely as not the Veteran developed an acquired 
psychiatric disorder - namely, depression, as a result of 
the chronic pain from her service-connected bilateral knee 
disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's 
acquired psychiatric disorder - namely, her depression, is 
proximately due to, the result of, or chronically aggravated 
by her service-connected bilateral knee disability.  
38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.384 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).



II.  Analysis-Entitlement to Service Connection for an 
Acquired Psychiatric Disorder (namely, depression), including 
as Secondary to the Service-Connected Bilateral Knee 
Disability and Hypothyroidism

The Veteran contends that she suffers from depression as a 
consequence of her service-connected hypothyroidism and 
bilateral (left and right) knee disability.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Stated somewhat differently, to establish entitlement 
to service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus, 
i.e., etiological link between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For purposes of this presumption, a "psychosis" 
consists of the following specific disorders:  brief 
psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder, not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See 71 Fed. Reg. 42,758-60 (July 28, 2006).

Under 38 C.F.R. § 4.125(a) (2008), for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  

Service connection also is permissible on a secondary basis 
for disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  38 
C.F.R. § 3.310(a) and (b) (2009).  In this regard, 
establishing entitlement to service connection on this 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

When determining whether service connection is warranted, all 
potential theories of entitlement - direct, presumptive, and 
secondary - must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).

In adjudicating this claim, the Board also has considered the 
doctrine of reasonable doubt.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise - meaning about evenly balanced for 
and against the claim, with the Veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

According to VA regulation, every Veteran shall be taken to 
have been in sound mental and physical health when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).



VA's General Counsel issued a precedent opinion holding that, 
in order to rebut this presumption of soundness under 38 
U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut this presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition).



In this particular case at hand, the VA treatment records and 
September 2006 VA compensation examination report show the 
Veteran has a psychiatric disability, most notably major 
depression.  The most recent VA compensation examination, 
provided in March 2009, show Axis I diagnoses of bipolar 
disorder, depressed with recurrent psychotic features, and 
adjustment disorder with depressed and recurrent anxious 
mood.  So there is no disputing the Veteran has the claimed 
mental illness.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it, and that, without this minimum level of 
proof, there can be no valid claim).  Consequently, the 
determinative issue is the etiology of this condition - and, 
in particular, whether her mental illness is attributable to 
her military service, including by way of already service-
connected disability.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is conflicting evidence in the file regarding whether 
the Veteran's acquired psychiatric disorder pre-existed her 
military service - and, therefore, would have to be 
considered on the theory that it was chronically aggravated 
during or by her military service, versus the alternative 
notion that it initially manifested during her service (or 
within the one-year presumptive period after) or is otherwise 
attributable to her service, including secondary to a 
service-connected disability.  



The Veteran's December 1986 military entrance examination 
report failed to note any psychiatric-related issues during 
that initial evaluation, either in the way of a relevant 
subjective complaint, pertinent history, or objective 
clinical finding such as a noteworthy diagnosis.  The Board 
therefore must presume that she entered service in sound 
mental health.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The Board also finds that this presumption has not been 
rebutted since clear and unmistakable evidence does not show 
that any acquired psychiatric disorder pre-existed her 
military service.

Evidence suggesting the Veteran's major depression 
nonetheless may have 
pre-existed her military service includes the report of a 
December 2006 Social Security Administration (SSA) mental 
health evaluation by Dr. J.R. and a March 2009 VA 
compensation examination report.  Based on the Veteran's 
reported childhood history, Dr. J.R. stated the Veteran "is 
suffering from ongoing symptoms of depression and active 
symptoms related to a history of abuse as a child."  
On the other hand, Dr. J.R. did not proceed to find that the 
depressive disorder necessarily pre-existed service.  Rather, 
the Veteran's reported history in that evaluation also 
contends that depression did not onset until 1995, and the 
Veteran in turn attributed this to her chronic knee and back 
pain.

The March 2009 VA compensation examiner indicated the 
Veteran's acquired psychiatric disorder "may also have been 
aggravated by the childhood trauma from the physical and 
emotional abuse by her stepfather."  Thus, by listing 
"childhood trauma" as a contributing factor in the 
development of the Veteran's acquired psychiatric disorder, 
this VA examiner apparently agreed that it may have pre-
existed the Veteran's military service, at least in part.  
But again, this indication of a pre-existing acquired 
psychiatric disorder was based entirely on the Veteran's 
self-reported history to that examiner, which in turn is 
contradicted by the Veteran.  Indeed, she also reported that 
she did not have onset of depression until 1989, well after 
her military service had begun in 1987, due to harassment by 
a male commanding officer (NCO) and secondary to chronic knee 
and low back pain.  



So these mere references of childhood experience as one 
possible etiological factor, among several, do not constitute 
the required clear and unmistakable evidence that her 
acquired psychiatric disorder necessarily pre-dated her 
military service.  This is especially true since her service 
treatment records (STRs) are unremarkable for mention of any 
pre-existing mental illness.  As noted, the clear and 
unmistakable burden of proof is an onerous evidentiary 
standard, requiring that the evidence concerning preexistence 
be undebatable.  Cotant, 17 Vet. App. at 131, citing Laposky, 
4 Vet. App. at 334.  Moreover, a medical opinion from a 
February 2007 VA treating psychiatrist appears to refute this 
notion that the Veteran's depression and anxiety clearly and 
unmistakably preexisted her military service, instead 
attributing her then current psychiatric symptoms to chronic 
pain from an in-service injury.  Hence, the presumption of 
soundness when entering service has not been rebutted in this 
case, and the Board must determine whether the Veteran's 
acquired psychiatric disorder was instead incurred in 
service, even presumptively, or, alternatively, is secondary 
to service-connected disability.

After reviewing the relevant medical and other evidence of 
record, the Board finds that the evidence supports this claim 
on a secondary service connection theory.  
As alluded to, the March 2009 VA compensation examiner 
observed that the Veteran's adjustment disorder, with 
depressed and anxious mood, 
was multi-factorial and at least partly stemmed from her 
chronic physical pain from her knees and back.  So the pain 
associated with her service-connected bilateral (left and 
right) knee disability has been identified as one of the 
sources of her current mental illness.

Yet another identified etiological source was an alleged 
history of verbal abuse during service from her NCO - so 
akin to a claim for posttraumatic stress disorder (PTSD) 
based on personal assault.  38 C.F.R. § 3.304(f)(4).  
However, none of the service records or other medical records 
confirms the credibility of this account.  


That notwithstanding, since the March 2009 VA examiner's 
opinion was based on a comprehensive review of the pertinent 
medical and other history and was supported by sound medical 
rationale, it provides compelling evidence that the Veteran's 
acquired psychiatric disorder - namely, her depression, is 
at least partly the result of having to deal or cope with the 
chronic pain associated with her service-connected bilateral 
(left and right) knee disability.  See Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008); Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), and Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  In further support of her claim for secondary 
service connection, VA emergency and inpatient psychiatric 
treatment records, dated from February to March 2006, 
specifically attribute her diagnosed depressive disorder to a 
history of chronic pain.  The STRs and post-service treatment 
records document some of this chronic pain as due to other 
unrelated factors, especially a nonservice-connected low back 
disorder (not for consideration here under the provisions of 
§ 3.310), but also show a substantial history of treatment 
for pain symptoms from her service-connected bilateral (left 
and right) knee disability.  

Consequently, the medical evidence concerning the 
determinative issue of whether the Veteran's acquired 
psychiatric disorder was caused or has been aggravated by her 
already service-connected left and right knee disorders is in 
relative equipoise, i.e., about evenly balanced for and 
against her claim.  In these situations she is given the 
benefit of the doubt and her claim granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  



It is also worth mentioning in closing that the only 
competent evidence of record regarding any possible 
correlation between her mental illness and service-connected 
hypothyroidism, provided by the March 2009 VA examination 
report, specifically discounts this notion that any 
psychiatric-related symptoms developed secondarily to her 
hypothyroidism.  Therefore, her hypothyroidism has not been 
identified as a basis for granting secondary service 
connection, only her bilateral knee disability.  Finally, as 
the claim for service connection is being granted on this 
secondary basis, there is no further need to consider 
possible entitlement to direct or presumptive service 
connection.


ORDER

The claim for service connection for an acquired psychiatric 
disorder (namely, depression) is granted on the premise this 
disorder is secondary to the service-connected bilateral knee 
disability.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


